DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on 2/18/2022, is acknowledged. Claims 25, 27 and 32 are drawn to the non-elected invention of Group II. This application is in condition for allowance except for the presence of claims 25, 27 and 32. As none of the non-elected claims require all the limitations of an allowable claim, claims 25, 27 and 32 are canceled below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application is amended as follows: Claims 25, 27 and 32 are canceled and claim 1 is amended below.

Claim 1 (currently amended)  A planar reinforcement material comprising at least one fiber reinforcement, said material having on at least one of its faces a polymer porous layer, said polymer porous layer(s) representing from 2 to 6% of the total weight of the reinforcement material, 
said polymer porous layer(s) comprising partially cross-linked thermoplastic polymer;  
wherein the cross-linked portion of said polymer 
wherein the partially cross-linked portion of the polymer porous layer(s) has a melting point within the range of from 80 to 120°C; and wherein 
said partially cross-linked polymer is a semi-crystalline polymer.
Allowable Subject Matter
Claims 1, 5, 8-10, 13, 18-20 and 23 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the claimed planar reinforcement material structure and materials. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789